DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 14, “the a” must be amended to --a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For reference characters A-M refer to the following:

    PNG
    media_image1.png
    420
    877
    media_image1.png
    Greyscale

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wrage et al. (US Patent No. 9,404,582).
Regarding claim 1, the Wrage et al. (hereinafter Wrage) reference discloses a rotating shaft pump seal gland assembly (Figs. 1,2) that operably engages a rotating shaft (28) of a pump to mitigate leakage of process fluid along the shaft, comprising:
a first modular section (A or E) comprising a first body (body of A or E), the first body comprising a proximal face (B or F) that operably faces a motor end of a rotating pump shaft onto which it is installed (Figs. 1,2), and a distal face (C or G) that operably faces a pump end of the pump shaft, the first body further comprising a first inner wall (D or H) defining a first bore (e.g. bore at D of H) sized to operably receive the pump shaft (Figs. 1,2), wherein the proximal face comprises a first seal channel (channel of A or E holding 31 or 32) disposed at the inner wall, the first seal channel sized and shaped to operably hold a first seal element against the rotating pump shaft (Figs. 1,2); and
a second modular section (E or I) comprising a second body (body of E or I), the second body comprising a proximal face (F or J) and distal face (G or K), the second body further comprising a second inner wall (H or M) defining a second bore (e.g. bore at H or M) sized to operably receive the pump shaft (Figs. 1,2), wherein the distal face of the second modular section is operably engaged with the proximal face of the first modular section to couple the first bore with the second bore (Figs. 1,2), and to compress the first seal element to operably provide a seal between the inside of the first bore and the second bore along the rotating shaft (Figs. 1,2).
Regarding claim 2, the Wrage reference discloses the first seal element comprising a lip seal (Figs. 1,2) having a first seal face disposed between the first body and the second body (Figs. 1,2), and a second seal face operably disposed between the first body and the rotating shaft (Figs. 1,2).
Regarding claim 3, the Wrage reference discloses the proximal face of the second body comprising a second seal channel (channel of E or I holding 32 or 33) disposed at the second inner wall (Figs. 1,2), the second seal channel sized and shaped to operably hold a second seal element against the rotating pump shaft (Figs. 1,2).
Regarding claim 4, the Wrage reference discloses a third modular section (I) disposed at the proximal end of the second modular section (Figs. 1,2), the third modular section comprising a third inner wall (J) defining a third bore (e.g. bore at J) sized to operably receive the pump shaft (Figs. 1,2), wherein a distal face (K) of the third modular section is operably engaged with the proximal face of the second modular section to compress the second seal element to operably provide a seal between the inside of the second bore and third bore along the rotating shaft (Figs. 1,2).
Regarding claim 5, the Wrage reference discloses a width of the third modular section is less than a width of the first modular section and a width of the second modular section (Figs. 1,2, e.g. at least parts of the third modular section have smaller widths than the first and second modular sections).
Regarding claim 6, the Wrage reference discloses the third modular section comprising a third seal channel (channel of I holding 33) disposed at the third inner wall, the third seal channel sized and shaped to operably hold a third seal element against the rotating pump shaft (Figs. 1,2).
Regarding claim 7, the Wrage reference discloses a fourth modular section (L) disposed at the distal end of the first modular section (Figs. 1,2), the fourth modular section comprising a fourth inner wall (K) defining a fourth bore (bore at K) sized to operably receive the pump shaft (Figs. 1,2), and a fourth seal channel (channel of L holding 30) disposed at the inner wall to operably hold a fourth seal element (30), wherein a proximal face (e.g. face of L at C) of the fourth modular section is operably engaged with the distal face of the first modular section to compress the fourth seal element to operably provide a seal between the inside of the fourth bore and first bore along the rotating shaft (Figs. 1,3).
Regarding claim 8, the Wrage reference discloses a third modular section (L) disposed at the distal end of the first modular section (Figs. 1,2), the third modular section comprising a third inner wall (K) defining a third bore (bored at K) sized to operably receive the pump shaft (Figs. 1,2, and a third seal channel (channel of L holding 30) disposed at the inner wall to operably hold a third seal element (30), wherein a proximal face of the third modular section is operably engaged with the distal face of the first modular section to compress the third seal element to operably provide a seal between the inside of the third bore and first bore along the rotating shaft (Figs. 1,2), and wherein a width of the third modular section is less than a width of the first modular section and a width of the second modular section (Figs. 1,2).
Regarding claim 9, the Wrage reference discloses the first body comprising a first inlet port (39) fluidly coupled with the first inner wall, and comprising a separate first outlet port (42) fluidly coupled with the first inner wall (Figs. 1,2).
Regarding claim 10, the Wrage reference discloses the first body comprising a first lubrication channel (channel between E and sleeve) disposed around at least a portion of the first inner wall, the first lubrication channel fluidly coupled with the first inlet port and the first outlet port (Figs. 1,2).
Regarding claim 11, the Wrage reference discloses the second body comprising a second lubrication channel (channel between I and sleeve) disposed around at least a portion of the second inner wall, the second lubrication channel fluidly coupled with a second inlet port (43) and a second outlet port (44) disposed in the second body (Figs. 1,2).
Regarding claim 12, the Wrage reference discloses a third modular section (A) disposed at the distal end of the first modular section (Figs. 1,2), the third modular section comprising a third inner wall (D) defining a third bore (bore at D) sized to operably receive the pump shaft (Figs. 1,2), and a third seal channel (channel of A holding 31) disposed at the inner wall to operably hold a third seal element (31), wherein a proximal face (B) of the third modular section is operably engaged with the distal face of the first modular section to compress the third seal element to operably provide a seal between the inside of the third bore and first bore along the rotating shaft (Figs. 1,2), and wherein a width of the third modular section is less than a width of the first modular section (Figs. 1,2, e.g. at least parts of the third modular section has a smaller width than the first modular sections), and wherein a width of the second modular section is less than a width of the first modular section (Figs. 1,2, e.g. at least parts of the second modular section has a smaller width than the first modular section).
Regarding claim 13, the Wrage reference discloses a spacer section (A) that has a width that is less that a width of the first modular section (Figs. 1,2, e.g. at least parts of the spacer section has a smaller width than the first modular section), the spacer disposed at the distal end of the first modular section (Figs. 1,2), and comprising a seal gasket (31) disposed between the spacer and the first modular section (Figs. 1,2), and a seal gasket (30) operably disposed at the distal side of the spacer (Figs. 1,2).
Regarding claim 14, the Wrage reference discloses a seal gasket (30) operably disposed at the distal side of the assembly (Figs. 1,2).
Regarding claim 15, the Wrage reference discloses one or more fasteners (fasteners shown in Figs. 1,2) that operably fasten the respective sections together in a fixed engagement (Figs. 1,2).
Regarding claim 16, the Wrage reference discloses a rotating shaft pump seal gland (Figs. 1,2), comprising:
a first modular section of casing (A or E), a second modular section of casing (E or I), and a third modular section of casing (I or L), together forming a body of the seal gland (Figs. 1,2);
wherein the first modular section is disposed distally from the second modular section and operably engaged together in a fixed engagement (Figs. 1,2);
wherein the third modular section is selectably interchangeable between a distal engagement with the first modular section and a proximal engagement with the second modular section (Figs. 1,2);
wherein the sections of the body of the seal gland are operably fixed together using one or more fasteners (Figs. 1,2);
wherein the respective sections of the body comprise a seal channel (channel between inner walls and sleeve) disposed at an intersection of a proximal face of the section and an inner wall of the section (Figs. 1,2), wherein the inner wall defines a bore sized to operably receive the rotating shaft of the pump (Figs. 1,2); and
wherein a first seal element (31 or 32) is disposed in the seal channel of the first modular section and a second seal element (32 or 33) is either:
disposed in the seal channel of the third modular section when the third modular section is disposed distally from the first modular section (Figs. 1,2), or disposed in the seal channel of the second modular section when the third modular section is disposed proximally from the second modular section (Figs. 1,2).
Regarding claim 17, the Wrage reference discloses a fourth modular section of casing (L or I) that, together with the first, second and third modular sections, operably form the body of the seal gland (Figs. 1,2), the fourth modular section also comprising a seal channel (channel at K) disposed at the intersection of the proximal face of the section and the inner wall of the section that is configured to operably hold a third seal element (30) against the rotating shaft (Figs. 1,2).
Regarding claim 18, the Wrage reference discloses the fourth modular section comprising a width that is less than a width of the first modular section and less than the second modular section (Figs. 1,2, e.g. at least parts of the fourth modular section has a smaller width than the first and second modular sections), the fourth modular section disposed at the proximal end of the body, and the third modular section disposed at the distal end of the body (Figs. 1,2).
Regarding claim 19, the Wrage reference discloses a seal gasket (30) is operably disposed distally from the body of the seal gland on the rotating shaft (Figs. 1,2).
Regarding claim 20, the Wrage reference discloses a seal gland for a rotating shaft pump (Figs. 1,2), comprising:
a body (Figs. 1,2) comprising proximal end (e.g. end opposite 20) operably disposed toward a motor of a pump, and a distal end (e.g. end at 20) operably disposed toward a pump housing of a pump (Figs. 1,2), and comprising:
a first modular section of casing (A or E) comprising a first seal channel (e.g. channel of A or E holding 31 or 32) disposed at an intersection of a proximal face of the first modular section and an inner wall of the section (Figs. 1,2), wherein the inner wall defines a bore (bore at D or H) sized to operably receive the rotating shaft of the pump (Figs. 1,2), and wherein a first seal element (31 or 32) is operably seated in the first seal channel and compressed against the rotating shaft (Figs. 1,2);
a second modular section of casing (E or I) disposed proximally from, and engaged with, the first modular section (Figs. 1,2), and comprising a second seal channel (channel of E or I holding 32 or 33) disposed at the intersection of the proximal face of the second modular section and the inner wall of the second modular section (Figs. 1,2); and
a third modular section of casing (I or L) that is selectably interchangeable between a distal engagement with the first modular section and a proximal engagement with the second modular section (Figs. 1,2), and comprising a third seal channel (channel of I of L holding 33 or 30) disposed at the intersection of the proximal face of the third modular section and the inner wall of the third modular section (Figs. 1,2), wherein a second seal element (33 or 30) is disposed in the third seal channel when the third modular section is disposed distally from the first modular section (Figs. 1,2), or the second seal element is disposed in the second seal channel when the third modular section is disposed proximally from the second modular section (Figs. 1,2), and wherein a width of the third modular section is less than a width of the first modular channel and a width of the second modular channel (Figs. 1,2, e.g. at least parts of the third modular section has a smaller width than the first and second modular sections); and
one or more fasteners (fasteners in Figs. 1,2) that operably hold the respective modular sections together to form the body (Figs. 1,2);
wherein the first modular section and the second modular section respectively comprise an inlet port (39,43) and outlet port (42,44) that are fluidly coupled with the inner wall of the section (Figs. 1,2); and
wherein a seal gasket (30) is operably disposed distally from the body of the seal gland on the rotating shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675